 410DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days fromthe date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 830Market Street,San Francisco,California,Telephone No. Yukon 6-3500, Extension3191, if they have any question concerning this notice or compliance with itsprovisions.Golden State Bottling Company, Inc. d/b/a Pepsi-Cola BottlingCompany of SacramentoandEdward J. FarrellandP.C.B.C.E.,Inc.,Party to the Contract.Case No. 20-CA-2656. June 10,1964DECISION AND ORDEROn December 27, 1963, Trial Examiner Wallace E. Royster issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer'sDecision, the exceptions and brief, and the entire record inthis case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modified herein.We find, as did the Trial Examiner, that the Respondent violatedSection 8 (a) (3) and (1) of the Act by denying employment to Wagneron April 1, 1963, and to Baker on April 1 and 2, 1963, because theydeclined to sign the Respondent's contract proposal as officers of theincumbentunion,P.C.B.C.E., Inc., hereinafter referred to as Union.We further find that the Respondent violated those sections of theAct by discharging Baker on August 16 because of his said activity inApril and his attempt to interest the employees in joining the Inter-nationalBrotherhood of Teamsters.The TrialExaminerconcluded that the Respondent, by its conducton April 1 in conditioning continued employment of all its employeesupon their acceptance of the Respondent's contract offer and forcingthe employees to elect new officers to sign that contract, dominated theadministrationof the Union in violation of Section8(a) (2) and (1)of the Act.We agree that the Respondent thereby interfered with147 NLRB No. 47. PEPSI-COLA BOTTLING COMPANY OF SACRAMENTO411the administration of the Union in violation of Section 8.(a) (2) and(1) of the Act, but conclude that those acts did not constitute domina-tion of that organization within the meaning of Section 8 (a) (2).In view of the above, we do not adopt the Trial Examiner's recom-mendation that the Union be disestablished.'However, it is apparentthat the contract executed on April 1 was not the result of free col-lective bargaining and does not represent terms and conditions volun-tarily agreed upon by a freely chosen representative of the employees.We shall, therefore, order the Respondent to cease giving effect to theApril 1, 1963, contract or any supplement or renewal thereof and tocease dealing with anyone other than the duly designated representa-tive of the employees.Further, we shall order the Respondent towithdraw and withhold all recognition from P.C.B.C.E., Inc., as theexclusive representative of any of its employees for the purpose ofcollective bargaining unless and until the said labor organization hasbeen duly certified by the National Labor Relations Board as the ex-clusive representative of such employees.Nothing herein, however,shall be deemed to require the Respondent to vary those wages, hoursof employment, rates of pay, seniority, or other substantive provisionsin its relations with its employees which the Company has establishedin the performance of said agreement, or to prejudice the assertion byits employees of any right that they may have thereunder:ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that Re-spondent, Golden State Bottling Company, Inc. d/b/a Pepsi-ColaBottling Company of Sacramento, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) Interfering with the administration of P.C.B.C.E., Inc., or anyother labor organization, by requiring the employees to repudiate theirduly elected officers and elect officers who are persons more acceptableto it.(b)Recognizing any other than the duly designated, properlyelected, representative of its employees for the purpose of bargainingcollectively concerning wages, hours, and conditions of employment.(c)Recognizing or bargaining with P.C.B.C.E., Inc., as the ex-clusive representative of any of its employees for the purpose of col-lective bargaining, unless and until the said labor organization hasbeen duly certified by the National Labor Relations Board as the ex-clusive representative of such employees.1 Similarly, we shall not adopt theTrial Examiner's recommendation that dues or Initia-tion fees be repaid to employees. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Performing, enforcing, or giving effect to the contract withP.C.B.C.E., Inc., dated April 1, 1963, or any supplement or renewalthereof; provided, however, that nothing herein shall be construed toagreement, or to prejudice the assertion by the employees of any rightsthey may have thereunder.(e)Discharging, withholding, or threatening to withhold employ-ment from, or otherwise discriminating in respect to the hire andtenure of employment of, any employee for the purpose of compellingthem and their bargaining representative to yield their bargaining de-mands and accept the Respondent's contract proposals without fur-ther bargaining, or to interfere with or discourage activity on behalfof P.C.B.C.E:, Inc., or Chauffeurs, Teamsters & Helpers, Local 150,International Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, or any other labor organization.(f) In any other.manner interfering with, restraining, or coercingits employees in the exercise,, of their right to self-organization, toform labor organizations, to join or assist any labor organization, tobargain collectively through ;representatives of their own choosing,to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7 ofthe Act, and to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which we find will effec-tuate the policies of the Act :(a)Withdraw and withhold all recognition from P.C.B.C.E., Inc.,as the exclusive representative of its employees for the purpose of col-lective bargaining unless and until the said labor organization hasbeen duly certified by the National Labor Relations Board as the ex-clusive representative of such employees.(b)Offer to Kenneth L. Baker immediate and full reinstatementto his former or substantially. equivalent position and make KennethL. Baker and Fred H. Wagner whole for any loss of earnings oc-casioned by the discrimination against them in the manner and tothe extent described in the section of the Trial Examiner's Decisionentitled "The Remedy."(c)Post at its plant in Sacramento, California, copies of the at-tached notice marked "Appendix." 2 Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the w irds"a Decision and Order"the words "aDecree of the United States Court of Appeals;Enforcing an Order." PEPSI-COLABOTTLING COMPANY OF SACRAMENTO413after being duly signed by Respondent's representative,be posted byRespondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken to ensure that said notices are not altered,defaced, or covered by any other material.(d)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,allpayroll records, social-security payment records,timecards,personnel records and reports,and all other records necessary to analyze the amount of backpay dueFand the rights of employment under the terms of this Order.(e)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein,be, and it herebyis, dismissed insofar as it alleges violations of the Act not found in_this Decision and Order.APPENDIXNOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that :WE WILL NOT interfere with the administration of P.C.B.C.E.,Inc., or any other labor organization,by requiring our employeesto repudiate their duly elected officers and elect new officers whowill be more acceptable to us.WE WILL NOT recognize anyone other than the duly designated,properly elected, representative of our employees for the purposeof bargaining collectively concerning wages,hours, and condi-tions of employment.WE WILL NOT recognize or bargain with P.C.B.C.E.,Inc., asthe exclusive representative of any of our employees for the pur-pose of collective bargaining,unless and until the said labororganization has been duly certified by the National Labor Rela-tions Board as the exclusive representative of our employees.WE WILL NOT perform,enforce, or give effect to the contract with.P.C.B.C.E.,Inc., dated April 1, 1963,or any supplement or re-newal thereof;provided,however, that nothing herein shall be:construed as requiring us to vary any substantive provision ofsuch contract,or to prejudice the assertion by our employees ofany rights they may have thereunder. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge,withhold,or threaten to withhold em-ployment from, or,otherwise discriminate in respect to the hireand tenure of employment of, any employee for the purpose ofcompelling our employees and their bargaining representativeto yield their bargaining demands and accept our contract pro-posals without further bargaining,or to interfere with or dis-courage activity on behalf of P.C.B.C.E., Inc., or Chauffeurs,Teamsters&Helpers, Local 150, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America, orany other labor organization,except to the extent that such rightmay be affected by anagreement requiring membership in a labororganization as a condition of employment,as authorized in Sec-tion 8(a) (3) of the Act,as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assist anylabororganization, to bargain collectivelythroughrepresenta-tives of their own choosing,to engage in concerted activities forthe purpose of mutual aid -or protection as guaranteed in Section7 of the Act, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in,a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL withdraw and withhold all recognition fromP.C.B.C.E.,Inc., as the exclusive representative of our employeesfor the purpose of collective bargaining unless and until saidlabor organization has been duly certified by the National LaborRelations Board as the exclusive representative of such employees."TE WILL offer to Kenneth L. Baker immediate and full rein-statement to his former or substantially equivalent position andmake him and Fred H. Wagner whole for any loss of pay result-in from the discrimination against them.GOLDEN STATE BOTTLING COMPANY, INC., D/B/APEPSI-COLA BOTTLING COMPANY OF SACRAMENTO,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify Kenneth L. Baker if presently serving inthe Armed Forces of the United Statesof his rightto full reinstate- PEPSI-COLA BOTTLING COMPANY OF SACRAMENTO415ment upon application in accordance with the Selective Service Actand the Universal Military Training 'and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Twelfth Floor, Federal Building, 450 Golden Gate Avenue,San Francisco, California, Telephone No. 556-5071, if they have anyquestion concerning this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was tried before Trial Examiner Wallace E. Royster in Sacramento,California,on August 21 and 22,1963.1The complaint of the General Counsel ofthe National Labor Relations Board,dated June 28, based upon charges filed April 5and May 29, by Edward J. Farrell, an individual,allegesthatthe Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1), (2), and(3) affecting commerce within the meaning of Section 2(6) and(7) of the NationalLabor Relations Act, as amended, herein called the Act.-Briefs have been received and considered.Upon the entire record in the case,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGolden StateBottlingCompany,Inc. d/b/a Pepsi-Cola Bottling Company ofSacramento,herein called the Respondent,is a California corporationwithitsprin-cipal place of business in Sacramento,California, whereit is engaged in the operationof a soft drink bottling plant and the sale and the distribution of soft drinks atwholesale.In the year preceding the issuance of the complaint,the Respondent pur-chased and received goods and services valued at more than$50,000directly frompoints and places outside the State of California.I find that the Respondent is anemployer engaged in commerce and in operations affecting commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDChauffeurs,Teamsters&Helpers,Local 150,International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers ofAmerica,hereincalled theTeamsters,and P.C.B.C.E.,Inc., herein called the Union,are each labor organizations withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESFor the past several years the Union has been the bargaining representative ofRespondent's employees. In March 1963, negotiations between the Union and theRespondent took place looking toward agreement upon a contract to be effectiveApril 1.Kenneth Baker, a route driver, and, as a member of the Union's board of gover-nors, one of.the Union's negotiators, testified that on March 27 he had a conversa-tion with Gene Schilling, Respondent's general manager.Prior to this date theUnion had asked for a wage increase of $10 a week along with other benefits, andSchilling had countered with an offer of a $3 raise which the union membership hadrejected.Against this background, Schilling asked Baker, the latter testified, whatBaker thought of "things" down at the plant.Baker answered that he represented? All datesare in1963._ 416DECISIONSOF NATIONAL LABORRELATIONS BOARDthe employees and would support any stand that they took. Schilling commentedthat he wished that those who were dissatisfied would leave Respondent's employand "leave the rest of the men alone. . . . " Schilling expressed the wish thatBaker was on Schilling's "side" and the conversation ended.Schilling's version ofthis incident is substantially in accord with that of Baker.Schilling testified thathe asked Baker why it was that for the first time there was such great difficulty inreaching an accord with the Union on contract terms; expressed the preference that"unhappy" employees get jobs elsewhere; and voiced the hope that Baker would beon Schilling's side.Later that day Schilling told \the employees, whom he had as-sembled for that purpose, that he could offer no more than he had and that thosedissatisfied were free to find work elsewhere.Still the contract proposals of the Respondent did not gain acceptance and, inconsequence, Schilling again spoke to the employees Friday 'afternoon, March 29.Then he spoke of an insurance policy that would benefit them and urged them toaccept his wage offer for he could give them no more.Reminding the group thatthe collective-bargaining contract then in effect would expire Sunday night, March 31,he told them that he hoped they would approve a new contract in their meetingthat night, that an executed contract was of essential importance, and that he wantedto see them all back at work Monday morning. Baker testified that Schilling was alittlemore forthright about the matter of returning to work on Monday and thatthe latter said that he would assume by the appearance of the men for work onMonday that they had accepted his terms. I think that the version given by Bakeris the more reasonable one in the circumstances and I credit it.At a union meeting that evening the men by a tie vote failed to approve the newcontract.Baker testified credibly and without contradiction that at theunion meet-ing he told the men that he was trying to get the Teamsters to represent them andurged them to reject the proffered contract.Upon Baker's solicitation,11 of theemployees signed cards designating the Teamsters as their bargaining representative.On Monday morning, April 1, Schilling held all of the affected employees awayfrom their work in order to meet with them. Schilling, he testified, told them _ that 'the old contract had expired and that there must be a signed agreement before' theycould go to work.Baker asked, still according to Schilling, that the men be given72 hours to determine upon a course of action but Schilling refused, said that hewould give them 10 minutes to approve the contract, and announced that only thencould they go to work.Baker, he testified, told Schilling that it was unlawful for the Union to hold ameeting on Respondent's property.Schilling denied this assertion and went on tosay that he had heard rumors that the Teamsters were trying to "get in." Schillingcommented that such attempts had not been successful in the past and would notbe now. Schilling did not deny making this comment about the Teamsters and Icredit Baker's testimony on the point.When it appeared that a number of the em-ployees were disposed to vote on the question of accepting the contract, Baker,Fred Wagner, the Union's secretary, and about eight others walked to a point justoutside the plant.Schilling, noticing these departures, asked another employee whathad happened.He was informed that "they" wouldn't let the men vote. Schilling,repeating that there must be a signed contract before work could begin, commented,he testified, that there seemed to be no one left who was authorized to sign in theUnion's behalf.It appears to be the fact that none of the Union's elected repre-sentatives, Baker and Wagner among them, remained in the plant.James Steen, an employee who stayed in the plant on this April 1 occasion, testi-fied that Schilling told those who remained to elect new officers so that a contractcould be signed.Compliantly, the men met in an adjoining alley and elected anentirely new slate of officers, choosing Steen as their president.The contract onRespondent's terms was then quickly signed.Although Schilling's testimony is tothe effect that he did no more than call attention to the fact that there were no unionofficers among those left in the plant and that in consequence there was no oneauhorized to act for the Union, this was done in context with his insistence that acontract be signed before work could be resumed. So at least impliedly he told themen that they must empower someone to sign a new contract if they desired to work.I doubt that he did this with any particular subtlety and I credit the testimony ofSteen that Schilling demanded that such action be taken.'On at least one occasion,while the men within the plant were coming to a decisionas to what they might do,Schilling asked Baker and those standing outside withhim to approve the contract and to come to work.When a 'contract was finally= PEPSI-COLA BOTTLING COMPANY OF SACRAMENTO417signed by the Union'snew officers, Schilling told Baker and the others about itand invited them to indicate their acceptance of this development by signing thecontract and returning to work.Baker refused to do so and left the area.Wagneralso refused this offer and left the plant area with the intention, he testified, neverto return.Wagner. had been in Respondent's employ for about 13 years. .On April 2, the next day, Wagner appeared for work,and asked Schilling if hestillhad a job. Schilling said that he had.Wagner testified credibly and withoutcontradiction that in another conversation with Schilling later in the day, the latterasked Wagner if he had signed a Teamster card and when Wagner answered thathe had, inquired how many others had done so.Wagner replied that he did notknow.Baker too came to the plant on April 2, hoping to get to work.Arriving at thegarage where his truck was stored, Baker was told to telephone Schilling and did so.Schilling said that he already had a man to drive Baker's truck.Baker then askedifhe was discharged and Schilling answered that he was not.After some furtherconversation about the size of Baker's family and after Schilling had asked Bakerwhat the latter would do were he in Schilling's place, Schilling told Baker to lookfor another job and to come back to talk to Schilling at 3 o'clock that afternoon.In that later meeting, Schilling asked if Baker was going to "bother" Schilling andthe other employees any more.Baker said that he was not but that he wouldalways have his own vote. Schilling then took Baker's endorsement on the backof the new contract and, the next morning, Baker returned to work.When the union meeting on Friday evening, March 29, ended with a tie vote onthe question of approving a contract, no date for another meeting was set.Theemployees thus came to the plant on Monday morning not to meet as a Union,not even to meet with Schilling, but to go to work. But Schilling would not permitthem to do this until the contract question was settled.When the officers of theUnion refused to conduct a meeting at Schilling's direction and with others of likemind left to stand uncertainly outside, Schilling forced action.Those who remainedin the plant, a majority of the employees affected, were told that they must electnew officers.. They did so and those newly elected to office approved the contract.In terms of the Union's constitution and bylaws, this action was patently withoutauthorization.But aside from this circumstance,it is obvious that Schilling, un-able otherwise to gain his end of a contract accepting his last offer,simply tookover the Union by refusing to let the men work and bent it to his will. In wordsand effect Schilling told the employees that they could stand upon their statutoryrights and be unemployed or turn the management of the Union over to him.andgo to work. It would not be easy to imagine a less disguised act of domination.Schilling converted an organization which for all that appears had in the past beenresponsive to the desires of the employees to one serving only his interest.Bycoercive means he wrested control of the Union from its members and assumed itfor himself.I find that by conditioning employment upon acceptance of the contract and inthat context forcing the employees to elect officers who would approve the contract,the Respondent dominated the administration of the Union and thereby committedunfair labor practices within the meaning of Section 8(a)(1) and (2) of the Act.Both Baker and Wagner were told on April 1 that they could go to work onlyafter they had accepted the new contract and this meant actually signifying ap-proval or acceptance by signing that document.Both Baker and Wagner were atthe plant on that morning and they were there for work.Had Schilling told thesetwo that they could go to work but that the terms of the new contract would governtheir wages and working conditions, it might be that their refusal to accept suchan offer would place them in the position of strikers.But that was not the offermadeto them.As a price of employment they were required to signify by writtenacceptance that they approved the terms of a contract obtained by the commissionof unfair labor practices.When they refused to do so they were denied work.Schilling conditioned their going to work upon their approval of the fruits of hisunfair labor practices.Itwas an unlawful condition and, by rejecting it, Bakerand Wagner did no more than to reject a trenching upon their statutory sights.Their willingness to work was unconditional.Schilling's offerof workwas not.I find that Baker and Wagner were denied employment on April 1 because theywould not sign and approve the contract imposed upon the employees that day byRespondent's unfair labor practices.It is of no relevance that Wagner left the plantthat day with a determination not to return.This was after he had been denied756-236-65-vol. 147--28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to work.He did in fact return the next day. Baker lost 2 days' em-ployment and not until he signed the contract did he return to his job.The con-ditions imposed by the Respondent as a price of employment were designed toinsure nominal existence of the Union as bargaining representative but to depriveemployees of any meaningful use of the Union as such an agency. So although therefusals to continue Baker and Wagner in their employment for the periods men-tioned werein a sensedesigned to encourage continued acceptance of the Unionas a bargaining representative in a more meaningful way, they had for their pur-posethe denial to them of any genuine representation. I find that by refusing em-ployment to Wagner on April 1 and to Baker on April 1 and 2, in .the circumstancesdescribed, the Respondent engaged in unfair labor practices within the meaning ofSection8(a)(1) and (3) of the Act.Schilling testified that at some time shortly before the hearing in this case (I findthat the incident about to be related took place in the month of July), Baker com-plained to him that he was being unfairly treated by one of his supervisors. Schillingtold Baker that if the latter did something wrong he must expect to be criticizedfor it and went on to say, "Ken, you told me a while back that you did not intendto stick around the plant, that you had another job coming, and what happenedto that?"Baker commented that he had thought that "this whole thing" had beenforgotten.Schilling replied, "It hasn't been forgotten, I still wish you would gofind yourself another job." In the same conversation, Schilling conceded, he toldBaker that he was a good man, doing good work, but that he thought Baker wouldbe happier working elsewhere. Schilling testified that he had told Baker on ia pre-vious occasion that he wished that Baker would find another job. I find thatSchilling had reference to April 2 when he told Baker to try to find another jobbefore meeting with Schilling at 3 o'clock in the afternoon of that date.On August 16, after finishing the calls on his route, Baker, while on his way tothe plant, deviated a few blocks from a direct course to secure football tickets.After making the purchase he stopped briefly at a restaurant.About 3.40 .p.m.,he lined up with other trucks near the plant to turn in for the day.His regularworking day was from 7:30 a.m. to 4 p.m.Other than to check in that afternoon,Baker did no work after about 3:20 p.m.The fact that Baker's truck was parked off his route about 3:20 p.m. was reportedto Schilling and he questioned Baker about it.Baker explained what he had done.Schilling asked Baker if he was not aware that he had violated a company ruleand Baker said that he was. Schilling then said, "Ken, on that basis, I am goingto have to let you go. I don't like to do this, but if I let you get away with break-ing the Company rules, I am going to have to let everyone get away with breakingthe Company rules. I don't like to do it, but I have to let you go...:' Bakerhas not since been in Respondent's employ.Schilling explained in his testimony that route drivers such as Baker were expectedto use working time not required for deliveries to solicit new accounts and perhapsotherwise to attempt to increasesales.Stops such as for coffee breaks are notfrowned upon but such interruptions in the workday should take place on or atleast as close as possible to the delivery route.The essence of Schilling's complaintabout Baker on August 16 as gleaned from Schilling's testimony is that Baker shouldhave used whatever time he had near the end of the workday to solicit new businessand in any event to have stayed on his route.I listened to Schilling's explanation concerning his motivation for dischargingBaker with incredulity and a more leisurely consideration of his testimony has notchanged that reaction.Only a few weeks before the day of discharge, Schilling hadtold Baker that he was a good man doing a good job. In his testimony Schillingdid not even hint that Baker's work performance had deteriorated save for the singleoccasion when without gaining permission to do so he deviated from his route topurchase the football tickets.It strains credulity well beyond the point of breakingto accept as truth Schilling's explanation that he discharged a good man who wasdoing good work because of this minor and trifling aberration? I find that Bakerwas not discharged for the reason assigned by Schilling.On April 2 and again in July, Schilling expressed the hope that Baker would findother employment.On the first occasion, clearly, Schilling's desire for such a devel-opment stemmed from Baker's disapproval of the contract which Schilling had im-posed upon the employees and Baker's attempt to interest the employees in repre-2it appears to me.Neither Schilling nor Baker's immediatesuperior,Henry Miller,explained satisfactorily or convincingly how the penalty visited upon Baker was sensiblyor reasonablyrelated towhat hehad done.The punishmentdid not fit the crime. PEPSI-COLA BOTTLING COMPANY OF SACRAMENTO419.sentation through the Teamsters.The reiterated suggestion in July that Baker findother work was no less clearly motivated by the same considerations. Schillingcandidly testified that he told Baker on the latter occasion that "this whole thing"had not been forgotten. I think that the conclusion is thus compelled, and I reachit, that Baker was discharged on August 16 because of Schilling's well-founded beliefthat Baker would certainly be a focus for trouble when again it was necessary to dealwith the Union on contract terms and that Baker would again attempt to persuadeRespondent's employees to find other representation.I find that the Respondent discharged Baker on August 16 to encourage adherenceto the Union and to discourage membership in or activity in behalf of the Teamsters.By the discharge the Respondent committed unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have an intimate and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDY0Having found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.As to Kenneth L. Baker, it will be recommended that the Respondent offer to himimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make him wholefor the loss of pay suffered on April 1 and 2 in addition to all such losses sinceAugust 16, by payment to him of a sum of money equal to that which he wouldnormally have earned on April 1 and 2 and since August 16 until the date of rein-statement, less his net earnings during that period.Fred H. Wagner shall be madewhole for his loss of pay on April 1. Baker's backpay shall be computed on a-quarterly basis in the manner prescribed in F. W.Woolworth Company,90 NLRB289, and such payments to both Baker and Wagner shall include interest at the rateof 6 percent per annum as inIsis Plumbing & Heating Co.,138 NLRB 716.Itwill be recommended that the Respondent disestablish the Union and withdrawrecognition from it.Because payment of dues and initiation fees to the Union, which-the Respondent on and since April 1 has dominated, have been required as a condi-tion of employment, it will be recommended that the Respondent repay to each in-dividual employee any dues or initiation fees required of such employees, on andsince April 1 as a condition of employment, with interest at the rate of 6 percentper annum.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within the meaning of-Section 2(6) and (7) of the Act.2.Teamsters and the Union are labor organizations within the meaning of Section2(5) of the Act.3.By discriminating in regard to the tenure of employment of Kenneth L. Baker.and Fred H. Wagner to encourage adherence to the Union to force approval of aganization, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.By dominating the Union the Respondent has engaged in unfair. labor practiceswithin the meaning of Section 8(a) (2) of the Act.5.By the discharges, by the domination of the Union, and by withholding em-ployment from employees in order to force acceptance of Respondent's - contractterms, the Respondent has engaged in unfair labor,-practices within the meaning of"Section 8 (a)( I) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]